Citation Nr: 0323284	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  97-25 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as due to nicotine dependence.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1990.  This appeal arises from rating decisions of the 
Department of Veterans Affairs (VA), Atlanta, Georgia, 
regional office (RO).  

In March 2003, the veteran provided testimony before the 
undersigned at a hearing in St. Petersburg, Florida.  A 
transcript of the hearing has been associated with the claims 
folder.

In a written statement dated in March 2002, the veteran 
raised the issue of service connection for impotence.  That 
issue is hereby referred to the RO for initial consideration.


REMAND

The veteran contends that he currently has chronic 
obstructive pulmonary disease which resulted from his smoking 
in service.  In this regard, the Board notes that legislation 
prohibits service connection for disabilities first 
manifested after service (or after an applicable presumptive 
period) as a result of disease attributable to the tobacco 
product usage during service.  However, this enactment 
applies only to claims filed after June 9, 1998.  38 U.S.C.A. 
1103 (West 2002).  The instant claim was filed in August 
1997, before June 1998, and VA must therefore apply the law 
that existed prior to June 9, 1998.

Under that legal authority, service connection may be granted 
for death or disease if the evidence establishes that the 
injury or disease resulted from tobacco use in the line of 
duty during active service.  VA Office of Gen. Counsel Prec. 
Op. 2-93 (Jan. 13, 1993) ("Entitlement to Benefits Based upon 
Tobacco Use While in Service").  Service connection may not 
be established on this basis unless the evidence of record 
demonstrates that the disease for which the claim is made 
resulted from tobacco use during service.  Such a 
determination must take into consideration the possible 
effect of smoking before or after military service.  In the 
alternative, if the veteran develops nicotine dependence, as 
a disease, during service, and that nicotine dependence is 
considered to be a proximate cause of disability manifested 
after service, service connection on a secondary basis may be 
granted.  VA Office of Gen. Counsel Prec. Op. 19-97 (May 13, 
1997) ("Secondary Service Connection Based on Nicotine 
Dependence").  On remand, the RO should apply and provide the 
appellant with notice of both of these VA General Counsel 
precedential opinions.

Additionally, the veteran contends that his service connected 
post-traumatic stress disorder merits an evaluation in excess 
of the 30 percent currently assigned.  The most recent VA 
examination of record was conducted in February 2001, in 
accordance with the veteran's claim for service connection.  
At that time, the veteran was employed full-time.  A 
statement dated in June 2003, from the veteran's treating VA 
psychologist noted that he had recently terminated his 
employment because it exacerbated his post-traumatic stress 
disorder.  The Board is of the opinion that a current VA 
psychiatric examination is necessary in order to properly 
evaluate the service connected post-traumatic stress 
disorder.  The RO should also obtain outpatient records of 
treatment for post-traumatic stress disorder since August 
2002.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain records of the 
veteran's outpatient treatment for post-
traumatic stress disorder from the Miami, 
VAMC, for the period from August 2002 to 
date.  All records obtained should be 
associated with the claims folder.

2.  The RO should schedule the veteran 
for an examination by a VA psychiatrist 
to determine the current extent of the 
service-connected post-traumatic stress 
disorder.  The examination report should 
include a detailed account of all 
pathology found to be present.  The 
psychiatrist is requested to describe how 
the symptoms of the service-connected 
psychiatric disorder affect the veteran's 
social and industrial capacity.  The 
report of examination should include a 
complete rationale for all opinions 
expressed with as much detail as 
possible.  The diagnosis must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 
4th edition (DSM-IV), and must include a 
Global Assessment of Functioning score 
(GAF), with interpretation of the 
significance of that score.  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.

3.  The RO should schedule the veteran 
for an examination by a VA examination to 
determine the nature and etiology of any 
pulmonary disabilities.  The claims 
folder must be reviewed by the examiner 
and the examiner should specifically note 
that the file has been reviewed.  The 
examiner should opine whether it is more 
likely, less likely or as likely as not 
that the veteran incurred nicotine 
dependence in service that resulted in 
the onset of any chronic lung disease or 
whether pulmonary disease is otherwise 
related to service.  A complete rationale 
must be provided for all conclusions 
reached.

4. Thereafter, the RO should readjudicate 
the veteran's claims.  If a benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




